 

NFÜSZ, INC.

344 South Hauser Blvd., Suite 414

Los Angeles, California 90036

 

October 30, 2018

 

[Investor name and address]

 

Re: Lock-Up of Conversion Shares

 

Dear [investor name]:

 

In connection with the transaction memorialized by that certain Convertible
Promissory Note, dated October 30, 2018 (the “Note”), you agreed not to offer,
pledge, sell, contract to sell, grant, lend, or otherwise transfer or dispose
of, directly or indirectly, any of the Conversion Shares (as that term is
defined in the Note) for a period of 90 days following their issuance (the
“Lock-Up”). The Conversion Shares are to be issued to you pursuant to a
Mandatory Conversion (as that term is defined in the Note). This letter
formalizes our agreement for the Lock-Up.

 

You have been informed that A.G.P. / Alliance Global Partners (the
“Representative”) proposes to enter into an Underwriting Agreement (the
“Underwriting Agreement”) with us (the “Company”), providing for the public
offering (the “Public Offering”) of shares of our common stock, as preliminarily
set forth in our Registration Statement on Form S-1, SEC File No. 333-226840,
the initial filing of which having been made on August 14, 2018.

 

To induce the Representative to continue its efforts in connection with the
Public Offering, you hereby agree that, without the prior written consent of the
Representative, you will not, during the period commencing on the date hereof
and ending 90 days after the date of the final prospectus (the “Prospectus”)
relating to the Public Offering (the “Lock-Up Period”), (1) offer, pledge, sell,
contract to sell, grant, lend, or otherwise transfer or dispose of, directly or
indirectly, any of the Conversion Shares or any securities exchangeable for the
Conversion Shares (collectively, the “Lock-Up Securities”); (2) enter into any
swap or other arrangement that transfers to another, in whole or in part, any of
the economic consequences of ownership of the Lock-Up Securities, whether any
such transaction described in clause (1) above or this clause (2) is to be
settled by delivery of Lock-Up Securities, in cash or otherwise; (3) make any
demand for or exercise any right with respect to the registration of any Lock-Up
Securities; or (4) publicly disclose the intention to make any offer, sale,
pledge or disposition, or to enter into any transaction, swap, hedge or other
arrangement relating to any Lock-Up Securities. Notwithstanding the foregoing,
and subject to the conditions below, you may transfer Lock-Up Securities without
the prior written consent of the Representative in connection with (a) transfers
of Lock-Up Securities as a bona fide gift, by will or intestacy or to a family
member or trust for the benefit of a family member (for purposes of this letter
agreement, “family member” means any relationship by blood, marriage or
adoption, not more remote than first cousin) or (b) transfers of Lock-Up
Securities to a charity or educational institution; provided that (i) any such
transfer shall not involve a disposition for value, (ii) each transferee shall
sign and deliver to the us and to the Representative a letter agreement
substantially in the form of this letter agreement, and (iii) no filing under
Section 16(a) of the Securities Exchange Act of 1934, as amended, shall be
required or shall be voluntarily made. You also agree and consent to the entry
of stop transfer instructions with the Company’s transfer agent and registrar
against the transfer of the Lock-Up Securities except in compliance herewith.

 

   

 



 

You agree that, prior to engaging in any transaction or taking any other action
that is subject to the terms of this letter agreement during the period from the
date hereof to and including the 30th day following the expiration of the
Lock-Up Period, you will give notice thereof to the Company and will not
consummate any such transaction or take any such action unless it has received
written confirmation from the Company that the Lock-Up Period has expired.

 

You understand that the Company and the Representative are relying upon this
letter agreement in proceeding toward consummation of the Public Offering. You
further understand that this letter agreement is irrevocable and shall be
binding upon your heirs, legal representatives, successors, and assigns.

 

Whether or not the Public Offering actually occurs depends on a number of
factors, including market conditions. Any Public Offering will only be made
pursuant to an Underwriting Agreement, the terms of which remain subject to
negotiation between the Company and the Representative.

 

  Very truly yours,         NFÜSZ, INC.         By:     Rory Cutaia, Chief
Executive Officer

 

acknowledged AND AGREED:        

 

 - 2 - 

 

 



